 



EXHIBIT 10.2
1997 KEY EMPLOYEES’ STOCK OPTION AND STOCK
APPRECIATION RIGHTS PLAN
OF
HORIZON BANCORP
ARTICLE I
Introduction
     1.1. Purpose. The 1997 Key Employees’ Stock Option and Stock Appreciation
Rights Plan of Horizon Bancorp (the “Plan”) is designed to promote the interests
of the Company and its Subsidiaries by encouraging their officers and key
employees, upon whose judgment, initiative and industry the Company and its
Subsidiaries are largely dependent for the successful conduct and growth of
their businesses, to continue their association with the Company and its
Subsidiaries by providing additional incentive and opportunity for unusual
industry and efficiency through stock ownership, and by increasing their
proprietary interest in the Company and their personal interest in its continued
success and progress. The Plan provides for the granting of (i) incentive stock
options (“ISO’s”) and (ii) nonqualified stock options (“NSO’s”), which the
option grantee may exercise in order to purchase shares of Company common stock.
The Plan also provides for the granting of stock appreciation rights (“SARs”).
     1.2. Effective Date and Duration. The Effective Date of the Plan is
January 1, 1997. ISOs may be granted under the Plan for a period of ten
(10) years commencing January 1, 1997 and NSOs and SARs may be granted under the
Plan for a period of twenty (20) years commencing January 1, 1997. However, no
option or SAR may be exercised until this Plan has been approved by a majority
of the shares of the Company represented at the shareholders’ meeting at which
approval of the Plan is considered. No ISOs shall be granted after December 31,
2006 and no NSO’s or SAR’s shall be granted after December 31, 2016. On
December 31, 2016, the Plan shall expire except as to outstanding options and
SAR’s, which options and SAR’s shall remain in effect until they have been
exercised or terminated or have expired. ISO’s must be granted within ten
(10) years of the date the Plan is adopted by the Board of Directors or approved
by the shareholders of the Company, whichever is earlier.

103



--------------------------------------------------------------------------------



 



     1.3. Administration. The Plan shall be administered by the Committee. The
Committee, from time to time, may adopt any rule or procedure it deems necessary
or desirable for the proper and efficient administration of the Plan provided it
is consistent with the terms of the Plan. The decision of a majority of the
Committee members shall constitute the decision of the Committee. Subject to the
provisions of the Plan, the Committee is authorized to take the following
actions: (i) to grant ISO’s, NSO’s and SAR’s; (ii) to determine the key
employees to be granted ISO’s, NSO’s and SAR’s; (iii) to determine the option
period, the option price and, subject to the limitations of Section 3.2, the
number of shares subject to each option and SAR; (iv) to determine the time or
times at which options and SAR’s will be granted; (v) to determine the time or
times at which each option and related SAR becomes exercisable and the duration
of the exercise period; (vi) to determine other conditions and limitations, if
any, applicable to the exercise of each option and related SAR; and (vii) to
determine the nature and duration of the restrictions, if any, to be imposed
upon the sale or other disposition of shares acquired by any optionee upon
exercise of an option, and the nature of the events, if any, and the duration of
the period, in or with respect to which any optionee’s rights to shares acquired
upon exercise of an option may be forfeited. Each option and related SAR granted
under the Plan shall be evidenced by a written stock option agreement containing
terms and conditions established by the Committee consistent with the provisions
of the Plan, including such terms as the Committee shall deem advisable in order
that each ISO shall constitute an “incentive stock option” within the meaning of
Section 422 of the Code. The Committee’s determinations and interpretations with
respect to the Plan shall be final and binding on all parties. Any notice or
document required to be given to or filed with the Committee will be properly
given or filed if delivered or mailed by certified mail, postage prepaid, to the
Committee at 515 Franklin Square, P. O. Box 800, Michigan City, Indiana 46360.
     1.4. Definitions. For purposes of this Plan, unless a different meaning is
clearly required by the context:
          (a) “Board of Directors” means the board of directors of the Company.
          (b) “Change in Control of the Company” means (i) any merger,
consolidation or similar transaction which involves the Company and in which
persons who are the shareholders of the Company immediately prior to such
transaction own, immediately after such transaction, shares of the surviving or
combined entity which possess voting rights equal to or less than fifty percent
(50%) of the voting rights of all shareholders of such entity, determined on a
fully diluted basis; (ii) any sale, lease, exchange, transfer or other
disposition of all or any substantial part of the consolidated assets of the
Company; (iii) any tender, exchange, sale or other disposition (other than
disposition of the stock of the Company or any Subsidiary in connection with
bankruptcy, insolvency, foreclosure, receivership or other similar transactions)
or purchases (other than purchases by the Company or any Company sponsored
employee benefit plan, or purchases by members of the Board of Directors of the
Company or any Subsidiary) of shares which represent more than twenty-five
percent (25%) of the voting power of the Company or any Subsidiary; (iv) during
any period of two (2) consecutive years, individuals who at the date of the
adoption of the Plan constitute the Company’s Board of Directors cease for any
reason to constitute at least a majority thereof, unless the election of each
director at the beginning of such period has been approved by directors
representing at least a majority of the directors then in office who were
directors on the date of the adoption of the Plan; (v) a majority of the members
of the Company’s Board of Directors recommend the acceptance of or accept any
agreement, contract, offer or other arrangement providing for, or any series of
transactions resulting in, any of the transactions described above.
Notwithstanding the foregoing, a Change in Control of the Company (A) shall not
occur as a result of the issuance of stock by the Company in connection with any
public offering of its stock, or (B) be deemed to have occurred with respect to
any transaction unless such transaction has been approved or shares have been
tendered by a majority of the shareholders who are not Section 16 Grantees.
          (c) “Code” means the Internal Revenue Code of 1986, as amended.

104



--------------------------------------------------------------------------------



 



          (d) “Committee” means the Compensation Committee of the Board of
Directors of the Company.
          (e) “Company” means Horizon Bancorp.
          (f) “Effective Date” means January 1, 1997.
          (g) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (h) “Fair Market Value” means the per share fair market value of the
Company’s stock as determined by the Committee in good faith based upon such
factors as it shall determine.
          (i) “For Cause” means (i) the willful and continued failure of an
optionee to perform his required duties as an officer or key employee of the
Company or any Subsidiary, (ii) any action by an optionee which involves willful
misfeasance or gross negligence, (iii) the requirement of or direction by a
federal or state regulatory agency which has jurisdiction over the Company or
any Subsidiary to terminate the employment of an optionee, (iv) the conviction
of an optionee of the commission of any criminal offense which involves
dishonesty or breach of trust, or (v) any intentional breach by an optionee of a
material term, condition or covenant of any agreement between the optionee and
the Company or any Subsidiary.
          (j) “Permanent and Total Disability” or “Permanently and Totally
Disabled” means any disability that would qualify as a disability under
Section 22(c)(3) of the Code.
          (k) “Plan” means the stock option plan embodied herein, as amended
from time to time, known as the 1997 Key Employees’ Stock Option and Stock
Appreciation Rights Plan of Horizon Bancorp.
          (l) “Retirement” means the termination of employment by an optionee on
or after attaining age fifty-five (55) and completing ten (10) full years of
employment with the Company and/or any Subsidiary for reasons other than For
Cause, death or Permanent and Total Disability.
          (m) “Section 16 Grantee” or “Section 16 Grantees” or means a person or
persons subject to potential liability under Section 16(b) of the Exchange Act
with respect to transactions involving equity securities of the Company.
          (n) “Subsidiary” or “Subsidiaries” means a corporation, partnership or
limited liability company, a majority of the outstanding voting stock, general
partnership interests or membership interests, as the case may be, of which is
owned or controlled, directly or indirectly, by the Company or by one or more
other Subsidiaries of the Company. For the purposes of this definition, “voting
stock” means stock having voting power for the election of directors, or
trustees, as the case may be, whether at all times or only so long as no senior
class of stock has such voting power by reason of any contingency.
ARTICLE II
Eligibility and Participation
     Officers and other key employees of the Company or any of its Subsidiaries,
as selected by the Committee, shall be eligible to receive grants of ISO’s,
NSO’s and SAR’s under the Plan. Committee members shall not be eligible to
receive grants of options or SAR’s under the Plan while serving as Committee
members.

105



--------------------------------------------------------------------------------



 



ARTICLE III
Benefits
     3.1. Shares Covered by the Plan. The stock to be subject to options and
related SAR’s under the Plan shall be shares of authorized common stock of the
Company and may be unissued shares or reacquired shares (including shares
purchased in the open market), or a combination of the two, as the Committee may
from time to time determine. Subject to the provisions of Section 4.2 and the
provisions of this Section 3.1, the maximum number of shares to be delivered
upon exercise of all options granted under the Plan shall not exceed ninety
thousand (90,000) shares. Shares covered by an option that remain unpurchased
upon the expiration or termination of the option may be made subject to further
options.
     3.2. Grant of Options. The Committee shall be responsible for granting all
options and related SAR’s under the Plan. The Committee shall also determine, in
its sole discretion, with respect to each optionee, the following: (i) whether
the options granted shall be ISO’s or NSO’s, or a combination of the two;
(ii) whether any SAR’s shall be granted in connection with such options; and
(iii) whether any key employee shall be given discretion to determine whether
any options granted to him shall be ISO’s or NSO’s or a combination of the two.
     3.3. Option Price.
          (a) ISO Option Price. The option price per share of stock under each
ISO shall be not less than one hundred percent (100%) of the Fair Market Value
of the share on the date on which the option is granted; provided, however, as
to officers and key employees who, at the time an ISO is granted, own, within
the meaning of Code Section 424(d), more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Subsidiary
(referred to as “10% Shareholder-Employees”) and the purchase price per share of
stock under each ISO shall be not less than one hundred ten percent (110%) of
the Fair Market Value of the stock on the date on which the option is granted.
          (b) NSO Option Price. The option price per share of stock under each
NSO shall be determined by the Committee in its discretion; provided, however,
the option price per share shall not be less than one hundred percent (100%) of
the Fair Market Value of the share on the date on which the option is granted.
     3.4. Option Period. No option period with respect to an ISO or related SAR
shall exceed ten (10) years from the Effective Date and no option period with
respect to an NSO or related SAR shall exceed twenty (20) years. Provided,
however, the option period with respect to ISO’s granted to 10%
Shareholder-Employees shall not exceed five (5) years.
     3.5. Special Calendar Year Limitation on Shares Subject to ISO’s. The
aggregate Fair Market Value (determined at the time of the grant of the ISO’s)
of the stock with respect to which ISO’s are exercisable for the first time by
an eligible key employee during any calendar year (under all plans providing for
the grant of incentive stock options of the Company or any of its Subsidiaries)
shall not exceed One Hundred Thousand Dollars ($100,000.00).
     3.6. Sequence of Exercising Stock Options. Any option granted to an
employee pursuant to the Plan shall be exercisable even if there are outstanding
previously granted but unexercised options with respect to such key employee.
     3.7. Vesting of Options. All options and SAR’s granted under the Plan shall
vest, and thereby become exercisable at such time or times as shall be
determined by the Committee in its sole discretion. The stock option agreement
between the Company and the optionee shall include the schedule under which the
options and SAR’s shall vest.

106



--------------------------------------------------------------------------------



 



     3.8. Vesting on Change in Control of the Company, Death, Retirement or
Disability of Optionee. Notwithstanding the provisions of Section 3.7, in the
event of a Change in Control of the Company or upon the death, Permanent and
Total Disability or Retirement of the optionee, any options and SAR’s granted
under this Plan may be exercised in full. Such ability of an optionee to
exercise an option or related SAR shall be without regard to any restrictions on
the vesting of the options and SAR’s contained in the option agreement between
the Company and the optionee.
     3.9. Early Termination of Option.
          (a) Termination of Optionee’s Employment Prior to Retirement. All
rights to exercise an option and related SAR shall terminate thirty (30) days
after the effective date of the optionee’s termination of employment with the
Company and its Subsidiaries, but not later than the date the option and related
SAR expire unless such termination is For Cause or is on account of the
Permanent and Total Disability, death or Retirement of the optionee. The
transfer of employment of the optionee from the Company to a Subsidiary, or vice
versa, or from one Subsidiary to another, shall not be deemed a termination of
employment. The Committee shall have the authority to determine in each case
whether a leave of absence on military or government service or orther leave of
absence shall be deemed a termination of employment for purposes of this
subsection (a).
          (b) For Cause Termination of Optionee’s Employment. If an optionee’s
employment with the Company and its Subsidiaries is terminated For Cause, no
previously unexercised option or SAR granted hereunder may be exercised. Rather,
all unexercised options and SAR’s shall terminate effective on the date the
optionee receives notice of his termination For Cause.
          (c) Termination of Optionee’s Employment Due to Permanent and Total
Disability or Death. If an optionee’s employment terminates due to Permanent and
Total Disability or death, his option and any related SAR shall terminate one
(1) year after termination of his employment due to his Permanent and Total
Disability or death (but not later than the date the option and any related SAR
expire pursuant to their terms). During such period, subject to the limitations
of this Plan and the option agreement between the Company and the optionee, the
optionee, his guardian, attorney-in-fact, personal representative or
administrator, as the case may be, may exercise the option or related SAR in
full.
          (d) Termination of Optionee’s Employment Due to Retirement. If an
optionee’s employment terminates due to Retirement, his options and any related
SAR shall terminate five (5) years after termination of his employment due to
Retirement (but not later than the date on which the option and any related SAR
expire pursuant to their respective terms). Provided, however, if the optionee
dies after his Retirement but before he exercises his option or related SAR, his
option and related SAR shall terminate one (1) year after the optionee’s date of
death (but not later than the date on which the option and any related SAR
expire pursuant to their respective terms). During such period, subject to the
limitations of this Plan and the option agreement between the optionee and the
Company, the optionee, his guardian, attorney-in-fact, or personal
representative, as the case may be, may exercise the option or related SAR in
full.
     3.10. Payment for Stock. Full payment for shares purchased hereunder shall
be made at the time the option is exercised. Payment may be made by delivering
to the Company (a) cash; (b) at the discretion of the Committee, whole shares of
common stock of the Company (“Delivered Stock”) which (i) has been owned by the
optionee for more than six (6) months and has been paid for, within the meaning
of SEC Rule 144 under the Exchange Act (and, if such stock was purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such stock), or (ii) was obtained by the optionee in the public
market or otherwise than through the exercise of an option under this Plan or
under any other stock option

107



--------------------------------------------------------------------------------



 



plan involving Company stock; (c) at the discretion of the Committee, a
combination of cash and Delivered Stock; or (d) provided that a public market
for the Company’s common stock exists, (i) through a “same day sale” commitment
from the optionee and a broker-dealer that is a member of the National
Association of Securities Dealers (“NASD Dealer”) whereby the optionee
irrevocably elects to exercise the option and to sell a portion of the common
stock so purchased in order to pay the option price, and whereby the NASD Dealer
irrevocably commits upon receipt of such stock to forward the option price
directly to the Company; or (ii) through a “margin” commitment from the optionee
and an NASD Dealer whereby the optionee irrevocably elects to exercise the
option and to pledge the stock so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the option
price and whereby the NASD Dealer irrevocably commits upon receipt of such stock
to forward the option price directly to the Company. Delivered Stock shall be
valued by the Committee at its Fair Market Value determined as of the date of
the exercise of the option. No shares shall be issued until full payment for
them has been made, and an optionee shall have none of the rights of a
shareholder with respect to any shares until they are issued to him. Upon
payment of the full purchase price, and any required withholding taxes, the
Company shall issue a certificate or certificates to the optionee evidencing
ownership of the shares purchased pursuant to the exercise of the option which
contain(s) such terms, conditions and provisions as may be required and as are
consistent with the terms, conditions and provisions of the Plan and the stock
option agreement between the Company and the optionee.
     3.11. Income and Employment Tax Withholding.
          (a) Payment by Optionee. The optionee shall be solely responsible for
paying to the Company all required federal, state, city and local taxes
applicable to his (i) exercise of an NSO or SAR under the Plan and
(ii) disposition of shares acquired pursuant to the exercise of an ISO in a
disqualifying disposition of the shares under Code Section 422(a)(1).
          (b) NSO and SAR Withholding With Company Stock. Notwithstanding the
provisions of subsection (a), with respect to stock to be issued pursuant to the
exercise of an NSO or cash or stock to be paid pursuant to the exercise of a
SAR, the Committee, in its discretion and subject to such rules as it may adopt,
may permit the optionee to satisfy, in whole or in part, any withholding tax
obligation which may arise in connection with the exercise of the NSO or SAR by
having the Company retain shares of stock which would otherwise be issued in
connection with the exercise of the NSO or SAR or accept delivery from the
optionee of shares of Company stock which have a Fair Market Value, determined
as of the date of the delivery of such shares, equal to the amount of the
withholding tax to be satisfied by that retention or delivery.
          (c) ISO Disqualifying Disposition; Withholding With Company Stock.
Notwithstanding the provisions of subsection (a), with respect to shares of
stock to be issued pursuant to the exercise of any ISO, the Committee, in its
discretion and subject to such rules as it may adopt, may permit the optionee to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the disqualifying disposition of the shares under Code
Section 422(a)(1) by having the Company accept delivery from the optionee of
shares of stock having a Fair Market Value, determined as of the date of the
delivery of such shares, equal to the amount of the withholding tax to be
satisfied by that delivery.
     3.12. Notice of Disqualifying Disposition. Any ISO granted hereunder shall
require the optionee to notify the Committee in writing of any disposition of
any stock issued pursuant to the exercise of the ISO under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), within ten (10) days of such disposition.
     3.13. Stock Appreciation Rights.
          (a) SAR’s may be granted by the Committee, in its discretion, in
conjunction with all or part of any option granted under the Plan, at the time
of the grant of such option. All

108



--------------------------------------------------------------------------------



 



of the terms of the Plan respecting options shall also apply to SAR’s subject to
the further special rules of this Section 3.13 and such other terms and
conditions not inconsistent therewith as the Committee shall determine.
Accordingly, each SAR by its terms shall (i) expire when the underlying option
expires; (ii) become transferable only when the underlying option is
transferable and under the same terms and conditions; and (iii) become
exercisable only when and to the extent that the underlying option is eligible
to be exercised. Moreover, a SAR by its terms shall further provide that the
“economic value” thereof (as defined in subsection (c) below) may not exceed one
hundred percent (100%) of the difference between the exercise price of the
number of shares covered by the underlying option and the Fair Market Value of
such shares determined at the time when the SAR is exercised and the SAR may
only be exercised when such Fair Market Value exceeds such exercise price.
          (b) SAR’s may be exercised by an optionee by surrendering the
underlying option or applicable portion thereof. As provided in subsection
(a) above, a SAR shall be exercisable at such time or times and only to the
extent that the underlying option is exercisable; further, with respect to
employees who are officers or directors of the Company, SAR’s may be exercised,
and elections to receive cash in settlement thereof may be made, only during
such periods of time as may be allowed under Rule 16b-3 of the Exchange Act.
Underlying options shall no longer be exercisable to the extent they are
surrendered upon exercise of related SAR’s.
          (c) Upon the exercise of a SAR and the surrender of the underlying
option, the optionee shall become entitled to receive the economic value of such
SAR, in cash, in shares of Company stock or any combination thereof. Such
economic value shall be equal to the excess of the Fair Market Value (determined
on the date of exercise of such SAR) of one (1) share of stock over the option
price per share specified in the underlying option, multiplied by the number of
shares with respect to which SAR’s shall have been exercised. The Committee
shall have the sole discretion either to determine the form in which such
payment of economic value is to be made or to consent to or disapprove of the
election of the optionee to receive cash in full or partial payment of such
value.
          (d) Upon the exercise of a SAR, the underlying option or part thereof
to which such SAR is related shall be deemed to have been exercised for purposes
of the limitation on the number of shares of stock specified in Section 3.1.
ARTICLE IV
Plan Administration and Interpretation
     4.1. Amendment and Termination. The Board of Directors or the Committee
may, at any time, without the approval of the stockholders of the Company
(except as otherwise required by applicable law, rule or regulations, or listing
requirements of any National Securities Exchange on which are listed any of the
Company’s equity securities, including without limitation any shareholder
approval requirement of Rule 16b-3 or any successor safe harbor rule promulgated
under the Exchange Act ), alter, amend, modify, suspend or discontinue the Plan,
but may not, without the consent of the holder of an option, or an option and a
SAR, make any alteration which would adversely affect an option or SAR
previously granted under the Plan or, without the approval of the stockholders
of the Company, make any alteration which would: (a) increase the aggregate
number of shares subject to options under the Plan, except as provided in
Section 4.2; (b) decrease the minimum option price, except as provided in
Section 4.2; (c) permit any Committee member to become eligible to receive
grants of options or SAR’s under the Plan; (d) withdraw administration of the
Plan from the Committee or the Board of Directors; (e) extend the term of the
Plan or the maximum period during which any option may be exercised; (f) change
the manner of determining the option price; or (g) change the class of
individuals eligible for options under the Plan.

109



--------------------------------------------------------------------------------



 



     4.2. Changes in Stock.
          (a) Substitution of Stock and Assumption of Plan. In the event of any
change in the common stock of the Company through stock dividends, split-ups,
recapitalizations, reclassifications, conversions, or otherwise, or in the event
that the number of shares of common stock outstanding (which for these purposes
shall be the number of shares actually outstanding plus the number of shares
available for issuance pursuant to options granted under the Plan or any other
employee stock option plan, as now in effect or hereafter adopted or amended, of
the Company) shall increase as a result of the issuance of additional shares by
the Company, or in the event that other stock shall be converted into or
substituted for the present common stock of the Company as the result of any
merger, consolidation, reorganization or similar transaction which results in a
Change in Control of the Company, then the Committee may, and in the case of an
increase in the number of shares outstanding, shall, make appropriate adjustment
or substitution in the aggregate number, price, and kind of shares available
under the Plan and in the number, price and kind of shares covered under any
options granted or to be granted under the Plan. The Committee’s determination
in this respect shall be final and conclusive. Provided, however, that the
Company shall not, and shall not permit its Subsidiaries to, recommend,
facilitate, agree or consent to a transaction or series of transactions which
would result in a Change of Control of the Company unless and until the person
or persons or the entity or entities acquiring or succeeding to the assets or
capital stock of the Company or any of its Subsidiaries as a result of such
transaction or transactions agrees to be bound by the terms of the Plan so far
as it pertains to options theretofore granted but unexercised and agrees to
assume and perform the obligations of the Company hereunder. Notwithstanding the
foregoing provisions of this subsection (a), no adjustment shall be made which
would operate to reduce the option price of any ISO below the Fair Market Value
of the stock (determined on the date the option was granted) which is subject to
an ISO.
          (b) Conversion of Stock. In the event of a Change in Control of the
Company pursuant to which another person or entity acquires control of the
Company (such other person or entity being the “Successor”), the kind of shares
of common stock which shall be subject to the Plan and to each outstanding
option and each SAR related thereto, if any, shall, automatically by virtue of
such Change in Control of the Company, be converted into and replaced by shares
of common stock, or such other class of securities having rights and preferences
no less favorable than common stock of the Successor, and the number of shares
subject to the option and the SAR related thereto, if any, and the purchase
price per share upon exercise of the option and the SAR related thereto, if any,
shall be correspondingly adjusted, so that, by virtue of such Change in Control
of the Company, each optionee shall have the right (i) to purchase (A) that
number of shares of common stock of the Successor which have a Fair Market Value
equal, as of the date of such Change in Control of the Company, to the Fair
Market Value, as of the date of such Change in Control of the Company, of the
shares of common stock of the Company theretofore subject to his option, (B) for
a purchase price per share which, when multiplied by the number of shares of
common stock of the Successor subject to the option, shall equal the aggregate
exercise price at which the optionee could have acquired all of the shares of
common stock of the Company previously granted to the optionee; and (ii) to
exercise that number of SAR’s which have an economic value, as defined in
Section 3.13(c) equal, as of the date of Change in Control of the Company, to
the economic value, as defined in Section 3.3(c), as of such date of Change in
Control of the Company, of the SAR’s theretofore granted to the optionee.
     4.3. Information to be Furnished by Optionees. Optionees, or any other
persons entitled to benefits under this Plan, must furnish to the Committee such
documents, evidence, data or other information as the Committee considers
necessary or desirable for the purpose of administering the Plan. The benefits
under the Plan for each optionee, and each other person who is entitled to
benefits hereunder, are to be provided on the condition that he furnish full,
true and complete data, evidence or other information, and that he will promptly
sign any document reasonably related to the administration of the Plan requested
by the Committee.

110



--------------------------------------------------------------------------------



 



     4.4. Employment Rights. Neither the Plan nor any stock option agreement
executed under the Plan shall constitute a contract of employment and
participation in the Plan will not give an optionee the right to be rehired or
retained in the employ of the Company, nor will participation in the Plan give
any optionee any right or claim to any benefit under the Plan, unless such right
or claim has specifically accrued under the terms of the Plan.
     4.5. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
     4.6. Gender and Number. Where the context admits, words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.
     4.7. Action by Company. Any action required of or permitted by the Company
under the Plan shall be by resolution of the Board of Directors or by a person
or persons authorized by resolution of the Board of Directors.
     4.8. Controlling Laws. Except to the extent superseded by laws of the
United States, the laws of Indiana shall be controlling in all matters relating
to the Plan.
     4.9. Mistake of Fact. Any mistake of fact or misstatement of fact shall be
corrected when it becomes known and proper adjustment made by reason thereof.
     4.10. Severability. In the event any provisions of the Plan shall be held
to be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
endorsed as if such illegal or invalid provisions had never been contained in
the Plan.
     4.11. Effect of Headings. The descriptive headings of the sections of this
Plan are inserted for convenience of reference and identification only and do
not constitute a part of this Plan for purposes of interpretation.
     4.12. Nontransferability. No option or SAR granted under the Plan shall be
transferable, except by the optionee’s will or the laws of descent and
distribution. During the optionee’s lifetime, his option and any related SAR
shall be exercisable (to the extent exercisable) only by him. The option (and
any related SAR) and any rights and privileges pertaining thereto shall not be
transferred, assigned, pledged or hypothecated by him in any way, whether by
operation of law or otherwise and shall not be subject to execution, attachment
or similar process.
     4.13. Liability. No member of the Board of Directors or the Committee or
any officer or employee of the Company or its Subsidiaries shall be personally
liable for any action, omission or determination made in good faith in
connection with the Plan. Each optionee, in the stock option agreement between
him and the Company, shall agree to release and hold harmless the Company, the
Board of Directors, the Committee and all officers and employees of the Company
and its Subsidiaries from and against any tax liability, including without
limitation interest and penalties, incurred by the optionee in connection with
his participation in the Plan.
     4.14. Investment Representations. Unless the shares subject to an option
are registered under the Securities Act of 1933, each optionee, in the stock
option agreement between the Company and the optionee, shall agree for himself
and his legal representatives that any and all shares of common stock purchased
upon the exercise of the option shall be acquired for investment and not with a
view to, or for sale in connection with, any distribution of those shares. Any
share issued pursuant to an exercise of an option subject to this investment
representation shall bear a legend evidencing this restriction.

111



--------------------------------------------------------------------------------



 



     4.15. Use of Proceeds. The proceeds received by the Company from the sale
of stock pursuant to the Plan will be used for general corporate purposes.

                      HORIZON BANCORP
 
           
 
      By:    
 
           
 
          Larry E. Reed, Chairman
 
            ATTEST: [SEAL]        
 
           
By:
           
 
           
 
  Thomas P. McCormick, Secretary        
 
           
 
            TB:smk:dmm:SS-89759-1        

112